                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MICHAEL JAMES ENDICOTT,

                    Plaintiff,                                 8:18CV554

      vs.
                                                           MEMORANDUM
INS "PEREZ", Immigration &                                  AND ORDER
Naturalization Service Officer; F.
GERARD HEINAUER, District Director;
and U.S. CUSTOMS IMMIGRATION
SERVICES,

                    Defendants.


      Plaintiff filed a Complaint on November 28, 2018. (Filing No. 1.)1 He has
been given leave to proceed in forma pauperis. (Filing No. 11.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e) and 1915A.

                          I. SUMMARY OF COMPLAINT

      Plaintiff brings this action against U.S. Customs Immigration Services
(“USCIS”), Immigration Naturalization Service (“INS”), INS Officer Perez, and
USCIS District Director F. Gerard Heinauer all in their individual and official
capacities. Liberally construed, Plaintiff brings this action pursuant to 42 U.S.C. §§
1983, 1981, 1985(3), and 1986, Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act
(“FTCA”), alleging violations of his rights under the First, Fourth, Fifth, Eighth,


       1
         Upon filing, the Complaint was unsigned. (Filing No. 1 at CM/ECF p. 7.)
Plaintiff filed a signed copy of the Complaint after being informed of the signature
deficiency by the clerk’s office. (Filing No. 1-1.)
and Fourteenth Amendments, abuse of process, interference with contract rights,
various tort claims, and negligence and gross negligence claims including breach
of duty, breach of investigation, “negligent/erroneous citizenship determination,”
and “delay[ed] delivery of U.S. Oath, Ceremony, & Citizenship.” (Filing No. 1 at
CM/ECF pp. 3–4.)

      In his Complaint, Plaintiff alleges the following under “Statement of Claim”:

   • On August 8, 2005, [he] successfully passed & completed [his] first initial
     U.S. naturalization examination which is the first initial interview! It[’]s a
     specific event & not a process.
   • INS Perez committed negligence, breach of duty & investigation, not only
     delayed but prevented & hindered Plaintiff from being granted the U.S.
     Oath, U.S. Ceremony, U.S. Certificate & U.S. Citizenship.
   • District Director F. Gerard Heinauer negligently forgets to fill in or write
     the date on notice.

(Filing No. 1 at CM/ECF p. 5 (internal quotation marks omitted).) No further
factual allegations are contained within the Complaint, but Plaintiff did file two
letters (filing nos. 3 & 8) and what the court construes as a motion to expedite
judgment (filing no. 13) in which he provides additional factual background. The
court will consider these materials as supplemental to the Complaint. See NECivR
15.1(b).

      In his motion, Plaintiff alleges his

      Dad is a natural born U.S. Citizen & 21 year U.S. Special Forces Air
      Force Veteran having retired from the U.S. STRATCOM OFFUTT
      AIR FORCE BASE back in the early 80s. . . . Plaintiff was under his
      Dad’s legal care & custody since the age of 1 yr. old, was admitted
      into the U.S., when he was a 2 yr. old & in 1975 at the age of 5, the
      Plaintiff is legally adopted on a U.S. SOVEREIGN SOIL ON A U.S.
      BASE FORT KENT in the STATE OF MAINE. Plaintiff has lived in
      Nebraska for like 40 years, he is 48 yrs. old today. His mother was
      also a FULL STATUS PERMANENT LEGAL RESIDENT & never
      did Naturalize[] which does not make the Plaintiff eligible of
      AUTOMATIC CITIZENSHIP.

(Filing No. 13 at CM/ECF p. 9 (internal quotation marks omitted; capitalization in
original).)

       Plaintiff’s motion also references “Exhibit A-2 & A-3 in regards to
Plaintiff’s N-335 Form and Attachment.” (Id. at CM/ECF p. 11 (punctuation
corrected).) The exhibits to which Plaintiff refers were materials that Plaintiff
submitted to the court prior to filing his Complaint and which were returned to him
through the court’s pro se correspondence procedure in Case No. 18PS3000
because the materials were not in the form required by Federal Rule of Civil
Procedure 10 or the court’s local rules and because Plaintiff did not have a case
pending. (Filing No. 64, Case No. 18PS3000; see also Filing No. 74, Case No.
18PS3000.) The exhibits submitted by Plaintiff consist of an I-797C Notice of
Action Form notifying Plaintiff to appear for a Naturalization Initial Interview, his
N-652 Naturalization Interview Results, an N-335 Form and Attachment, and an
April 19, 2018 Warning for Failure to Depart. (Filing No. 64 at CM/ECF pp. 20–
26, Case No. 18PS3000.) The court takes judicial notice of its own records. See
Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take
judicial notice of judicial opinions and public records); Federal Rule of Evidence
201 (providing for judicial notice of adjudicative facts).

       The exhibits indicate Plaintiff submitted a N-400 Application for
Naturalization at some time prior to February 14, 2005, he was interviewed by
USCIS officer John S. Perez on August 8, 2005, he passed the English and U.S.
history and government tests, and that he was informed that “[a] decision cannot
yet be made about [his] application” and he was required to, among other things,
“[c]ome to any scheduled interview [and] [s]ubmit all requested documents.”
(Filing No. 64 at CM/ECF pp. 21, 25, Case No. 18PS3000.) An undated Form N-
335 addressed to Plaintiff and signed by Defendant Heinauer states, “On August 8,
2005, you appeared for an examination of your application for naturalization . . . .
Pursuant to the investigation and examination of your application it is determined
that you are ineligible for naturalization for the following reason(s): See
Attachment(s).” (Id. at CM/ECF p. 22.) The Attachment to the Form N-335 states
that Plaintiff’s application for naturalization was denied for lack of prosecution in
accordance with 8 C.F.R. 335.7, explaining:

      On August 8, 2005 you were instructed by the service to submit
      Police arrest records and certified court documents for all of your
      arrests as well your 1551 Alien Registration card and 2 new
      photographs of yourself. The Service gave you until September 7,
      2005 to submit these documents, as of today the requested
      information still has not been received in this office. Therefore your
      N-400 Application for Naturalization is hereby denied for lack of
      prosecution as a matter of law and regulation.

(Id. at CM/ECF p. 23.)

       Additionally, in the letters filed with the court, Plaintiff states he “was
convicted on March 17th, 2015 for petty missteps on ‘2 Counts of Possession of
Medical Marijuana with Intent to Deliver.’ . . . In 1997, 20 years ago [he] was
convicted of a petty misstep having been convicted for ‘Forgery, 2nd Degree; said
instrument a total of $335 dollars.’” (Filing No. 8 at CM/ECF p. 1.) Based on these
convictions, Plaintiff states, “Omaha DHS/ICE thinks [he is] a[n] ‘illicit
trafficker,’” considers his forgery a “‘crime of moral turpitude’ & ‘particular
serious crime’ and ‘aggravated felonies,’” and “wrongfully ordered [him]
deported[] 3 times within the past year.” (Id. at CM/ECF pp. 2–3.) Plaintiff
disputes that his convictions fit such definitions and states he “filed a ‘Motion to
Stay of Removal’ on or about 11/23/2018 to the 8th Circuit Court.” (Id. at
CM/ECF p. 3.)

      Plaintiff claims “personal injuries,” including intentional infliction of
emotional distress, “false arrest/detainer, false incarceration – imprisonment[, and]
maliciously prosecuted” as a result of Defendants’ actions. (Filing No. 1 at
CM/ECF p. 6.) As relief, Plaintiff asks the court to “[g]rant me my U.S. Oath, U.S.
Ceremony, U.S. Citizenship & U.S. Certificate” and for “Monetary Relief [of] $15
million dollars total[,] $1 million dollars per each year having been hindered &
hated on by gov’t officials.” (Id.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).
                               III. DISCUSSION

A. Official Capacity and FTCA Claims

       Plaintiff names the USCIS and INS as defendants in this action and also sues
INS Officer Perez and USCIS District Director Heinauer in their individual and
official capacities. The USCIS and INS are federal agencies. Whether pursued as a
§ 1983 claim, or a claim under Bivens v. Six Unknown Fed. Narcotics Agents, 403
U.S. 388, 397 (1971), Plaintiff cannot recover against the USCIS and INS for their
alleged violation of his constitutional rights. F.D.I.C. v. Meyer, 510 U.S. 471
(1994) (holding a Bivens cause of action cannot be brought against a federal
agency); Kelly v. U.S. Immigration & Customs Enf’t, No. 09-CV-412-CVE-TLW,
2009 WL 1891768, at *3 (N.D. Okla. July 1, 2009) (holding immigration detainee
cannot file a § 1983 action against U.S. Immigration and Customs Enforcement
(“I.C.E.”) because I.C.E. does not act under color of state law).

       Moreover, any claim against Perez and Heinauer in their official capacities
is a claim against the United States. Coleman v. Espy, 986 F.2d 1184, 1189 (8th
Cir. 1993). “Sovereign immunity bars claims against federal officials in their
official capacity unless a waiver is unequivocally expressed by Congress.” Id. With
respect to constitutional tort claims for damages brought against the United States
or its agencies, Congress has not waived sovereign immunity. F.D.I.C. v. Meyer,
supra. Therefore, Plaintiff cannot recover damages against the United States on
any constitutional tort claim because the federal government and its agencies are
immune from any such suit. Laswell v. Brown, 683 F.2d 261, 268 (8th Cir. 1982)
(“Bivens and its progeny do not waive sovereign immunity for actions against the
United States; it implies a cause of action only against federal officials.”).

      Subject to exceptions that are not relevant in this case, Congress has waived
sovereign immunity for negligence actions governed by the FTCA. “The FTCA
waives the government’s immunity in certain tort suits by providing that the
‘United States shall be liable [for torts] . . . in the same manner and to the same
extent as a private individual under like circumstances.’” Barnes v. U.S., 448 F.3d
1065, 1066 (8th Cir. 2006)(quoting 28 U.S.C. § 2674). Section 2675(a) of the
FTCA provides that:

      [a]n [FTCA] action shall not be instituted upon a claim against the
      United States . . . unless the claimant shall have first presented the
      claim to the appropriate Federal agency and his claim shall have been
      finally denied by the agency. The Supreme Court has recognized that
      “[t]he most natural reading of [§ 2675(a)] indicates that Congress
      intended to require complete exhaustion of Executive remedies before
      invocation of the judicial process.”

Mader v. U.S., 654 F.3d 794, 797 (8th Cir. 2011) (quoting McNeil v. United States,
508 U.S. 106, 112 (1993)).

       Liberally construed, Plaintiff alleges in his Complaint that Perez and
Heinauer acted negligently when they failed to properly investigate and process his
naturalization application and failed to grant him U.S. citizenship. Plaintiff does
not allege in his Complaint that he exhausted his administrative remedies. (See
Filing No. 1 at CM/ECF p. 3.) In his motion for expedited judgment, Plaintiff
alleges he “has exhausted all remedies in regards to bringing up his U.S.
naturalization-citizenship issues with these lower level agencies.” (Filing No. 13 at
CM/ECF p. 6.) However, in context, Plaintiff’s allegation of exhaustion refers to
“bringing up the issues that he successfully passed & completed his U.S.
Naturalization-Examination First Initial Interview-Examination” before the Omaha
Executive Office for Review-Department of Homeland Security and the Board of
Immigration Appeals” and being informed by the Immigration Judge that “these
issues on my U.S Naturalization Results & Citizenship do not fall under [her]
jurisdiction nor her department.” (Id. at CM/ECF pp. 6, 8–9 (internal quotation
marks omitted).) Because Plaintiff’s allegations clearly indicate that he has not
exhausted his administrative remedies with respect to his tort claims before the
appropriate federal agency, this court lacks subject matter jurisdiction over his
FTCA claims. Accordingly, the court will dismiss his FTCA claims without
prejudice to reassertion after compliance with the FTCA administrative
procedures.

B. Individual Capacity Constitutional Claims

       Plaintiff alleges violations of his rights under the First, Fourth, Fifth, Eighth,
and Fourteenth Amendments. (Filing No. 1 at CM/ECF pp. 3–4.) The court has
liberally construed the Complaint’s allegations, keeping in mind that pro se
litigants’ pleadings are held to less stringent standards than those applied to formal
pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972).
Upon review, the court concludes that Plaintiff’s Complaint fails to state a
plausible claim for relief under any of the constitutional grounds alleged.2

        “Determining whether a complaint states a plausible claim for relief will ...
be a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Iqbal, 556 U.S. at 679. “But where the well-
pleaded facts do not permit the court to infer more than the mere possibility of
misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader
is entitled to relief.’” Id. (quoting Fed. R. Civ. P. 8(a)(2)). “While legal conclusions
can provide the framework of a complaint, they must be supported by factual
allegations.” Id. “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Id. at 678. Here,
Plaintiff’s conclusory allegations that Perez and Heinauer violated his
constitutional rights based on their professional negligence, breach of duty, breach
of investigation, and abuse of process are insufficient to state a plausible claim for
relief. At most, Plaintiff’s allegations suggest negligent conduct which cannot
serve as the basis for a constitutional tort claim. See Davis v. Fulton Cty., Ark., 90
F.3d 1346, 1352–53 (8th Cir. 1996) (“Negligent, or even grossly negligent,
conduct by government officials cannot be the basis of a constitutional tort claim.”)


       2
        The court similarly determines that Plaintiff has failed to state a claim for relief
under 42 U.S.C. §§ 1981, 1985(3), and 1986.
On the court’s own motion, Plaintiff will be given an opportunity to file an
amended complaint that states plausible constitutional claims for relief.

C. Challenge to Denial of Naturalization

      Liberally construed, Plaintiff’s Complaint appears to challenge the denial of
his naturalization application. A brief description of the naturalization process is
helpful to provide context. As this court has previously explained,

            The Attorney General has the sole authority to naturalize
      persons. 8 U.S.C. § 1421(a). USCIS acts on behalf of the Attorney
      General in naturalization matters. The steps in becoming naturalized
      are as follows. First, an applicant must submit an application for
      naturalization to USCIS on Form N–400. 8 U.S.C. § 1445(a); 8 C.F.R.
      § 334.2. Next, an “investigation/examination” of the applicant is
      conducted. 8 U.S.C. § 1446(a) (USCIS employee, or an employee of
      the United States designated by the Attorney General, “shall conduct a
      personal investigation ”); 8 U.S.C. § 1446(b) (Attorney General shall
      designate USCIS employees to “conduct examinations ”). As part of
      the § 1446 “investigation/examination,” USCIS requests that the FBI
      conduct a background check, which includes a name check. The
      “investigation/examination” also includes an interview of the
      applicant by USCIS. 8 C.F.R. § 335.2(a). Following this
      “investigation/examination” stage, USCIS makes a determination
      whether the application should be granted or denied. 8 U.S.C. §
      1446(d).

             If the application is granted, the applicant participates in a
      citizenship oath ceremony. 8 U.S.C. § 1448(a). If the application is
      denied, the unsuccessful applicant may seek review in the United
      States district court for the district in which such person resides (after
      exhausting the administrative remedy of appealing the denial to an
      immigration officer). 8 U.S.C. § 1421(c); 8 C.F.R. § 336.9(d). If there
      has been no decision on the application within 120 days after the
      USCIS interview, the applicant may apply to a United States district
      court for a hearing, and the district court may either determine the
      matter or remand it with instructions. 8 U.S.C. § 1447(b); see, e.g.,
      Walji v. Gonzales, 500 F.3d 432 (5th Cir.2007) (120–day period of §
      1447(b) begins to run after USCIS interview, rather than after
      background investigation is complete).

Saini v. Heinauer, 552 F. Supp. 2d 974, 976 (D. Neb. 2008).

       Here, Plaintiff asserts that he “passed & completed [his] first initial U.S.
Naturalization Examination” and Defendants then “prevented & hindered Plaintiff
from being granted his U.S. Oath, U.S. Ceremony, U.S. Certificate & U.S.
Citizenship.” (Filing No. 1 at CM/ECF p. 5.) Plaintiff also appears to argue that
this court can make a determination on his naturalization application under 8
U.S.C. § 1447(b) because more than 120 days have passed since Plaintiff
completed the initial interview on August 8, 2005. (See Filing No. 13.) However,
the exhibits referenced in Plaintiff’s motion and judicially noticed by the court
indicate that USCIS made a determination on his naturalization application in that
Plaintiff’s application was denied for lack of prosecution. Thus, section 1447(b)
appears inapplicable. Also, Plaintiff does not allege that he requested a hearing
before an immigration officer under section 1447(a) as required before seeking
judicial review in this court. 8 U.S.C.A. § 1421. As alleged, the court cannot
determine whether Plaintiff is entitled to seek review in this court pursuant to 8
U.S.C. § 1421. On the court’s own motion, Plaintiff will be given an opportunity to
file an amended complaint that demonstrates that he is entitled to review of the
denial of his naturalization application.

                      IV. OTHER PENDING MOTIONS

      On February 4, 2019, Plaintiff filed a motion seeking to join motions, de
novo review, expedited administration of oath of allegiance, to remand to USCIS
with specific instructions, for summons, for monetary relief or settle alternative
damage aware relief, for writ of mandamus, for discovery disclosure, for trial, and
for summary judgment, which the court construes as a motion for expedited
judgment. (Filing No. 13.) Plaintiff later filed another motion to expedite judgment
on August 9, 2019. (Filing No. 14.) In light of the court’s determination that the
Complaint fails to state a plausible claim for relief, Plaintiff’s motions will be
denied.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s claims seeking relief pursuant to the FTCA are dismissed
without prejudice for failure to exhaust administrative remedies.

       2.    Plaintiff shall have until October 30, 2019, to file an amended
complaint that states a plausible claim for relief against Defendants. Failure to file
an amended complaint within the time specified by the court will result in the court
dismissing this case without further notice to Plaintiff. Plaintiff should be mindful
in his amended complaint to clearly explain what Defendants did to him, when
Defendants did it, and how Defendants’ actions harmed Plaintiff.

       3.    In the event that Plaintiff files an amended complaint, Plaintiff shall
restate the allegations of the current Complaint (filing no. 1) and any new
allegations. Failure to consolidate all claims into one document may result in the
abandonment of claims. Plaintiff is warned that an amended complaint will
supersede, not supplement, his Complaint.

      4.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      5.     Plaintiff’s motions for expedited judgment (filing nos. 13 & 14) are
denied.

      6.     The clerk of the court is directed to set a pro se case management
deadline using the following text: October 30, 2019: check for amended complaint
Dated this 30th day of September, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
